



OPTION SURRENDER AGREEMENT


This Option Surrender Agreement (this “Agreement”) is made as of March 31, 2017,
by and between Clean Energy Renewable Fuels, LLC, a Delaware limited liability
company (the “Company”), Clean Energy Fuels Corp. (the “Parent”), and
_________________ (“Optionholder”). Unless otherwise defined herein, capitalized
terms used in this Agreement have the meanings set forth in the Asset Purchase
Agreement, a copy of which has been delivered by the Company to Optionholder.
RECITALS
WHEREAS, the Company has entered into an Asset Purchase Agreement, dated as of
February 27, 2017, by and among BP Products North America, Inc., a Delaware
corporation, the Company, Clean Energy and BP Corporation North America, Inc.
(the “Asset Purchase Agreement”);
WHEREAS, Optionholder is willing to surrender and agree to the termination of
each option to purchase Class B Units of the Company pursuant to an agreement
under Company’s 2013 Unit Option Plan (the “Options”) held by Optionholder upon
the consummation of the Transaction in consideration of Optionholder’s right to
receive certain payment(s), including a portion of any Earn Out Payments
received by the Company as described in Section 1.3 of the Asset Purchase
Agreement, subject to Optionholder’s execution of this Agreement; and
WHEREAS, upon the consummation of the Transaction, all Option(s) held by
Optionholder will terminate.
NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
and the agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Optionholder, intending to be legally bound, hereby agree as
follows:
AGREEMENT
1.Options Held by Optionholder and Acceptance of Option Consideration.
Optionholder acknowledges that as of the date hereof, he holds Option(s) to
purchase a total of ____________ Class B Units of the Company, which are
evidenced by an option agreement between Optionholder and the Company (the
“Option Agreement(s)”). Optionholder is entitled to receive a number of shares
of common stock of the Parent, issued pursuant to the Clean Energy Fuels Corp.
2016 Performance Incentive Plan, equal to (i) the amount, if any, by which (A)
the pro-rata portion of the Purchase Price (as defined in the Asset Purchase
Agreement and adjusted pursuant thereto) distributable by the Company in respect
of each Unit exceeds (B) the exercise price of each such Option multiplied by
the number of Class B Units subject to such Option assuming full acceleration of
any vesting as of the Closing divided by (ii) the closing price of a share of
common stock of the Parent on the date of issuance (with the result rounded down
to the nearest whole number of shares of common stock of the Parent) (the
“Option Consideration”). Parent shall withhold from such


        





--------------------------------------------------------------------------------




shares the number of shares having a fair market value equal to the amount
sufficient to satisfy the minimum applicable tax withholding obligations and, in
any case in which it would not result in additional accounting expense to the
Parent, an amount in excess of the minimum statutory withholding amounts. The
Option Consideration will be issued by the Parent within five business days
following the Closing Date. The Optionholder will not receive any Option
Consideration until this Agreement is executed and is received by the Company,
together with any such other documents as the Company may require. Based on
Optionholder’s ownership of Options, he is entitled to receive _____% of any
Earn Out Payment actually paid to the Company pursuant to Section 1.3 of the
Asset Purchase Agreement and paid in accordance with the requirements of
Treasury Regulation Section 1.409A-3(i)(5)(iv) (the “Earn Out Consideration”).
The Earn Out Consideration shall be issued as the number of shares of common
stock of Parent, issued pursuant to the Clean Energy Fuels Corp. 2016
Performance Incentive Plan, equal to the Earn Out Consideration divided by the
closing price of a share of common stock of the Parent on the date of issuance
(with the result rounded down to the nearest whole number of shares of common
stock of the Parent). Parent shall withhold from such shares the number of
shares having a fair market value equal to the amount sufficient to satisfy the
minimum applicable tax withholding obligations and, in any case in which it
would not result in additional accounting expense to the Parent, an amount in
excess of the minimum statutory withholding amounts. Exhibit A to this Agreement
provides, with respect to each Option, as of the date hereof, the total number
of Class B Units of the Company underlying such Option, the exercise price of
such Option and the Option Consideration. Optionholder acknowledges that the
information contained in Exhibit A is accurate and complete in all respects as
of the date hereof.
2.Representations and Warranties of Optionholder. Optionholder represents and
warrants as follows: (a) the Option(s) are the only options granted to
Optionholder by the Company that are outstanding, or to which Optionholder is
entitled, and Optionholder is the sole record and beneficial owner of such
Options, free and clear of any encumbrance; (b) other than the Option
Agreement(s), there are no agreements, arrangements or understandings, written
or oral, granting Optionholder any Options, equity or other ownership interest
in the Company or right to purchase or receive any of the foregoing; (c) the
Optionholder has full legal right, power, and capacity to execute and deliver
this Agreement and to perform the Optionholder’s obligations hereunder, without
the consent of any third party; (d) this Agreement has been duly and validly
executed and delivered by Optionholder and constitutes the legal, valid and
binding obligation of Optionholder, enforceable against Optionholder in
accordance with its terms; (e) the execution, delivery and performance of this
Agreement by Optionholder and the consummation of the transactions contemplated
hereby will not result in a breach of, or constitute a default under, or give
rise to any right or cause of action under, any contractual obligations of
Optionholder or any applicable law; (f) Optionholder has received a copy of the
Asset Purchase Agreement and has had the opportunity to ask and receive answers
to any questions concerning the Transaction from the Company; (g) none of the
Company’s employees or agents, or any other person or entity has made any oral
or written representation, inducement, promise or agreement to Optionholder in
connection with the termination of the Options held by Optionholder or the other
transactions contemplated hereby, other than as expressly set forth in this
Agreement and (h) Optionholder has consulted with Optionholder’s own tax,
investment and legal advisors with respect to the federal, state, local and
foreign tax and securities consequences arising from the transactions
contemplated hereby, and has


2    





--------------------------------------------------------------------------------




relied solely on Optionholder’s own analysis and investigation and that of
Optionholder’s advisors in determining whether to enter into this Agreement.


3    





--------------------------------------------------------------------------------




3.Treatment of Options and Acceptance of Option Consideration and Earn Out
Consideration. Optionholder agrees that as of the Closing, any and all right,
title and interest in and to the Option(s) held by Optionholder prior to the
Closing, whether vested or unvested (and any and all rights in and to the Class
B Units of the Company underlying such Option(s)), as evidenced by the Option
Agreement(s) or otherwise, will be cancelled, terminated and extinguished and
will be rendered null and void and of no further force and effect in exchange
for the payment(s) described herein. Optionholder acknowledges and agrees that
his or her receipt of the payment(s) described herein in exchange for surrender
and cancellation of the Option(s) and the Option Agreement(s) will constitute
full and complete payment with respect to the Option(s) and the Option
Agreement(s).
4.Effectiveness. This Agreement shall become effective immediately prior to the
Closing of the Transaction, contingent upon the completion of the Transaction.
If the Transaction is not consummated, the Options will not be canceled, will
remain in full force and effect pursuant to their terms (including vesting
requirements without any acceleration), and will not be affected or modified in
any respect. In the event that the Asset Purchase Agreement is terminated prior
to the Closing for any reason, this Agreement will terminate and be of no
further force or effect and Optionholder’s rights under the Options will remain
subject to all of the provisions of the plan under which the Options were issued
and the applicable option agreements between the Company and the Optionholder.
5.Indemnification of the Company. Subject to the terms of this Agreement, and
except as provided in Section 6 below, Optionholder shall be liable and shall
bear his or her “Pro Rata Share” (as defined below) of any liability
(“Indemnifiable Liability”) that may be incurred by the Company as a result of
any action or claim made against the Company in connection with the Asset
Purchase Agreement, including, without limitation, pursuant to Section 7.2 of
the Asset Purchase Agreement, arising by way of judgment, compromise, settlement
or otherwise (an “Indemnity Claim”). “Pro Rata Share” means a fraction, the
numerator of which is the number of Units of the Company which the Optionholder
has the option to acquire immediately prior to the Closing and the denominator
of which is the total number of Units of the Company on a fully diluted basis
immediately prior to the Closing (assuming the exercise of all options);
provided, however, that in no event will the maximum aggregate liability of
Optionholder hereunder exceed the aggregate amount of distributions paid or
payable to Optionholder by the Company hereunder. Any amount payable by
Optionholder pursuant to this Section 5 shall be paid by Optionholder to the
Company in immediately available funds within ten (10) days of receipt by
Optionholder of notice hereunder given by the Company to the effect that
Optionholder has become obligated to make a payment in respect of an Indemnity
Claim pursuant to this Section 5.
6.Responsibility for Certain Indemnity Claims. Notwithstanding any provisions of
the Asset Purchase Agreement or any other provision of this Agreement,
Optionholder expressly agrees that it shall bear all liability for the payment
of any Indemnity Claim relating to, arising or resulting from or otherwise
attributable to actual fraud, gross negligence or criminal misconduct of
Optionholder or the breach of any representation and/or warranty made by the
Company under the Asset Purchase Agreement that Optionholder knew to be false at
the time it was made, and no other Optionholder shall be required to contribute
with respect to the foregoing. In no event will the


4    





--------------------------------------------------------------------------------




maximum aggregate liability of Optionholder under this Section 6 exceed the
aggregate amount of distributions paid or payable to Optionholder by the
Company. Any amount payable by Optionholder pursuant to this Section 6 shall be
paid by Optionholder to the Company in immediately available funds within ten
(10) days of receipt by Optionholder of notice hereunder given by the Company to
the effect that Optionholder has become obligated to make a payment in respect
of an Indemnity Claim pursuant to this Section 6.
7.Other Agreements. Optionholder acknowledges and agrees that he has read the
Asset Purchase Agreement and all exhibits or schedules thereto in their
entirety, and agrees to be bound by the terms of the Asset Purchase Agreement as
they may apply to Optionholder, including, without limitation, the provisions
regarding resolution of claims by the Company set forth in Article 7 of the
Asset Purchase Agreement.
8.Set-Off. Optionholder agrees that the Company shall have the right to withhold
and set off against any amount otherwise due to be paid to Optionholder pursuant
to this Agreement any amounts payable or owed to the Company or any of its
affiliates by Optionholder hereunder or otherwise to the fullest extent not
prohibited by law.
9.Notices. All notices, requests, waivers and other communications made pursuant
to this Agreement shall be in writing and shall be conclusively deemed to have
been duly given (a) when hand delivered to the other party; (b) when sent by
electronic mail to the address set forth on the signature pages hereto if sent
between 8:00 am and 5:00 pm recipient’s local time on a business day, or on the
next business day if sent by electronic mail other than between 8:00 am and 5:00
pm recipient’s local time; (c) three (3) business days after deposit in the U.S.
mail with first class or certified mail receipt requested postage prepaid and
addressed to the other party at the address set forth on the signature pages
hereto; or (d) the next business day after deposit with a national overnight
delivery service, postage prepaid, addressed to the parties as set forth on the
signature pages hereto with next business day delivery guaranteed, provided that
the sending party receives a confirmation of delivery from the delivery service
provider. A party may change or supplement the addresses given above, or
designate additional addresses, for purposes of this Agreement by giving the
other party written notice of the new address in the manner set forth above.
10.Binding Effect and Assignment. This Agreement and all of the provisions
hereof will be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without the prior written consent of the other parties.
11.Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties.
12.Governing Law. This Agreement is to be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its rules of conflict of laws.


5    





--------------------------------------------------------------------------------




13.Entire Agreement. This Agreement contains the complete agreement between the
parties hereto with respect to the subject matter hereof contemplated hereby and
supersedes all prior agreements and understandings between the parties hereto
with respect to the subject matter hereof.
14.Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.
15.Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
16.Mutual Drafting. This Agreement is the mutual product of the parties, and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of each of the parties, and shall not be construed for or against
any party hereto, but according to the application of the rules of
interpretation of contracts. Each party waives the application of any law or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
17.Representation. Each party acknowledges and represents that it has been
represented by its own legal counsel in connection with the transactions
contemplated by this Agreement, with the opportunity to seek advice as to its
legal rights from such counsel.
18.Further Assurances. Each party shall from time to time and at all times
hereafter make, do, execute, or cause or procure to be made, done and executed
such further acts, deeds, conveyances, consents and assurances without further
consideration, which may reasonably be requested by the other party to effect
the transactions contemplated by this Agreement.
19.Counterparts. This Agreement may be executed in separate counterparts, each
of which will be deemed an original and all of which will constitute but one
instrument. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission (including documents in
PDF format) will be effective as delivery of a manually executed counterpart
hereof.
[Signature Page Follows]


6    





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Option Surrender
Agreement as of the date first above written.
 
CLEAN ENERGY FUELS CORP.  

By: ____________________________________
Name:
Title:


Address:




Email:


CLEAN ENERGY RENEWABLE FUELS, LLC 

By: ____________________________________
Name:
Title:


Address:




Email:


 
OPTIONHOLDER
By: ____________________________________
Name:


Address:




Email:











        





--------------------------------------------------------------------------------






Exhibit A


Number of Class B Units Underlying the Option
Exercise Price
Option Consideration
 
 
 











        



